EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock, no par value, of Yum! Brands, Inc., dated as of February 16, 2016, is, and any amendments theretosigned by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Date:February 16, 2016 CORVEX MANAGEMENT LP By: /s/ Keith Meister Keith Meister Managing Partner Date:February 16, 2016 KEITH MEISTER By:/s/ Keith Meister
